Pratt, J.
The testimony of the defendants, if it is to be credited, established the existence of a valid debt in favor of the daughter, and against the mother. The infancy of the daughter did not disqualify her from accepting the deed. As the trial judge, who saw the witnesses, has believed their statement, we think an appellate court would not be justified in interfering with his decision. It is a pure question of fact, upon which he is best fitted to decide. The claims urged by appellant against the judgment are all obviated, if we assume the two defendants testified truly. Judgment affirmed, but without costs. All concur